 Case 19-13146-KHK            Doc 18-1 Filed 11/11/19 Entered 11/11/19 10:14:29                        Desc
                                  Proposed Order Page 1 of 1


                                  U.S. BANKRUPTCY COURT
                    _______________
                    EASTERN              DISTRICT OF _______________
                                                     VIRGINIA


In Re:                                                :                19-13146
                                                              Case No. ________________

           CLEMENT WIREDU
Debtor (s) _________________________                  :                        KINDRED
                                                              Chapter 7 (Judge ____________________ )

                                                      :
                                                            ORDER GRANTING REDEMPTION AND
                                                            APPROVAL OF ASSOCIATED
                                                            FINANCING AND ATTORNEY FEES.

                                                  :
Upon the motion of the Debtor (s) and there having been no responsive filing or objection within the time
required, the Court finds as follows:

1.   The tangible personal property described below is intended primarily for personal, family or
     household use of the debtor (s):

              2013
         Year ___________                   TOYOTA
                                       Make ______________                      AVALON
                                                                          Model ______________

                              4T1BK1EB5DU068985
                        VIN # __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __

2.   The debt owing the Creditor is a dischargeable consumer debt and the Debtor (s) interest in such
     property is exempt or has been abandoned by the estate.

3.   The value of the secured claim of the Creditor for redemption purposes, the “redemption amount” is
     $______________
      9,500             .

IT HEREBY ORDERED,

1. That the Debtor (s) may redeem the subject property by paying to the Creditor on or before the thirtieth
   (30th) day following entry of this Order the redemption amount.
2. Reasonable attorney fees and financing are approved under the terms and conditions set forth herein.
3. Upon timely receipt of such payment, the Creditor is ordered to cancel its lien of record and surrender
   the certificate of title in accord with the Debtor instruction.
4. In the event of the failure of the Creditor to so cancel its lien within three (3) days after payment of the
   aforesaid lump sum pursuant to the entry of this Order, then this Order shall serve as an authorization
   for the said lien to be canceled, and it is Ordered that the applicable County Clerk’s Office shall cancel
   same of record.
5. In the event of the failure of the Debtor (s) to pay the redemption amount within such time frame, the
   automatic stay shall immediately terminate.

SO ORDERED this ________ day of _________________, 20_____ .


                                                          ______________________________
                                                          Bankruptcy Judge
Copies to:
Creditor
U.S. Trustee
Chapter 7 Trustee
